PEE CUEIAM.
Upon trial by jury in the district court, defendant was convicted of driving while under the influence of intoxicating liquor and sentenced to 60 days in jail. He appealed to the circuit court pursuant to OES 157.080, and upon trial de novo was found guilty and sentenced to 90 days in jail. On appeal to this court he argues that it was constitutional error for the circuit court to impose a sentence greater than that imposed by the district court.
We find to the contrary. State v. Turner, 247 Or 301, 316, n 3, 429 P2d 565 (1967); Colten v. Kentucky, 407 US 104, 92 S Ct 1953, 32 L Ed 2d 584 (1972).
Affirmed.